Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-21-00587-CV

                   IN RE Arlette Dominguez BELVER and Fav Swimmers II, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 20, 2022

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relators filed a motion to withdraw their petition for writ of mandamus because they no

longer wished to pursue their mandamus action. We grant the motion and dismiss the petition for

writ of mandamus.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019CI20964, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Monique Diaz presiding.